06/21/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                          Case Number: DA 21-0059


                                          DA 21-0059
                                       _________________

 STATE OF MONTANA,

              Plaintiff and Appellee,

       v.                                                             ORDER

 THOMAS RICHARD FERRIS,

              Defendant and Appellant.
                                _________________

       The record was filed for purposes of this appeal on May 6, 2021. The opening brief
is now overdue.
       THEREFORE,
       IT IS ORDERED that Appellant shall prepare, file, and serve the opening brief on
appeal no later than July 16, 2021. Failure to file the brief within that time will result in
dismissal of this appeal with prejudice and without further notice.
       The Clerk is directed to provide copies of this Order to Appellant Thomas Richard
Ferris and to all counsel of record.




                                                                               Electronically signed by:
                                                                                     Mike McGrath
                                                                        Chief Justice, Montana Supreme Court
                                                                                     June 21 2021